DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Claims 1-39 are pending and claims 1, 15, 16, 18, 27, 32, and 39 are amended. 
 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The review of the claims shows that claims 1-8, 10-12, 14-21, 23-25, 27-30, 32-37, and 39 do not have full support of the parent application. The Examiner’s review of the parent specification concluded that the specification does not recite “estimating a payment score” in claims 1 and 15, where the “payment module is coupled to the tracking module” in claims 27, 32 and 39 as the Figure 5 which is cited as describing the revenue and tracking modules does not show the payment or tracking modules being 
The review of the claims shows that claims 9, 13, 22, 26, 31, and 38 are supported by the specification of the parent application of 12/274668 which is 11/20/2007 (from provisional application 60/989,183), but as they depend from independent claims that are not supported by the parent the claims as a whole will be treated using the priority of the CIP 10/29/2013 (see MPEP 211.05).  
Claim 1-39 will be given the priority date of 10/29/2013 for these reasons. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/274668, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim Objections
Claims 27 and 32 are objected to because of the following informalities: Claim 27 recites an estimated payment ot payment score and claim 32 recites “an duser” and should recite “and user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-39 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claims 1-26 are directed to a method, claims 27-39 are directed to a system for allocating payment to the provider of a content item and therefore is a statutory category of invention. However, the claims 1-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1: The claims recite registering users by obtaining a user's profile data and storing said user profile data; obtaining content in digital form uploaded […] from said registered user as a content provider for the uploaded content; […]publishing said uploaded content […] on a site; monitoring views and acclamations for said uploaded content; prior to monitoring views and acclamations, initially monetizing said uploaded content related to at least two revenue source fees from the group of revenue sources including advertising 
 The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; 
Prong 2: The judicial exception is not integrated into a practical application because the only additional elements are supplies online content to a
web-based server coupled to the internet, said web-based server being operatively coupled to a payment processor computer and memory data storage, storing said user profile data in said memory; A payment processing system, having a payment processor and a memory data storage, for paying a content provider who supplies online content to a web-based server, said payment processing system and said web-based server coupled to the internet, said
web-based server being operatively coupled to a said payment processor and memory, the payment processing system; means for displaying, A payment processing system with a payment processor, a memory data storage, an internet or other electronic communications module which pays a content provider who supplies online content to a web-based server for the online content, the payment processing system comprising; A payment processing system, having a payment processor and a memory data storage, for paying a content provider who supplies online content to a web-based server, said payment processing system and said web-based server coupled to the internet, said web-based server being operatively coupled to a said payment processor and memory, the payment processing system comprising; a compiler, an uploader, a tracking module, revenue tracking module, means for displaying (claim 27, 32 and 39) are recited at a high-level of generality (i.e., as a generic 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Dependent claims:
Claim 2 and 16 recite the first through fourth payment parameters are respectively determined in conjunction with a corresponding temporal period or event.  The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application. 
Claim 3 and 17 recite the corresponding temporal period or event is based upon one or more of a pre-content upload event, a content upload event, and a predetermined time period after the content upload event. The claim merely 
Claim 4 and 18 recite wherein said first, second, third and fourth payment parameters are respectively determined in conjunction with a corresponding temporal period or event, said first payment parameter determined when uploaded content is published; said second payment parameter determined either before or when the uploaded content is published; said third payment parameter determined after the uploaded content is published and for predetermined time periods after publication; and said fourth payment parameter determined after the uploaded content is published and for predetermined time periods after publication. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 5, 19, 28, 34 recite the first payment parameter is based on one or more of geographic location data associated with said content provider or said uploaded content; one or more financial metrics based upon said uploaded content or other uploaded content provided by said content provider to said web-based server; one or more fame metrics for said content provider; and one or more content provider action metrics accounting for actions in connection with said web-based server. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 6, 20, 29, 35 recites the second payment parameter is determined before or when the uploaded content is published based upon one or more of: a quality and a quantity of said uploaded content; an acclaim metric for said uploaded content; a topic and content relevancy metric for said uploaded content; a temporal relevancy metric for said uploaded content; and, a geographic relevancy metric for said uploaded content. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 7, 36 recites the third payment parameter is determined after the uploaded content is published and is based upon performance of said uploaded content over predetermined time periods, and wherein the performance metrics account for internet views of the uploaded content. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 8, 21, 30 recites the fourth payment parameter is determined after the uploaded content is published and is based upon one or more of: one or more viewer identity metrics for viewers of the uploaded content; one or more temporal viewer metrics on the uploaded content; and, return viewer metrics for the uploaded content. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
Claim 9, 13, 22, 26, 31, 37, 38 recites the monitoring of views and acclamations for said uploaded content includes one or more monitoring of: 
Claim 10, 12, 23, 25 recites the paying said content provider said allocation of said revenue fees includes effecting the payment of money to said content provider through a banking system. The claim merely recites generic computer elements and well known additional elements of the implementation of a transaction to a banking system. 
Claim 11 and 24 recites the said first, second, third and fourth payment parameters are respectively determined in conjunction with a corresponding temporal period or event; said first payment parameter is determined based upon: content uploading metrics, content provider acts, geographic location data associated with said content provider, geographic location data associated with said uploaded content, financial metrics associated with said uploaded content, financial metrics associated with other uploaded content provided by said content provider to said web-based server, fame metrics for said content provider, and content provider action metrics accounting for actions in connection with said web-based server; said second payment parameter is determined based upon: a quality of said uploaded content, a quantity of said uploaded content, acclaim metrics for said uploaded content, topic and content relevancy metrics for said uploaded content, temporal relevancy metrics for said uploaded content, and, 
Claim 14 and 33 recites wherein said third payment parameter accounting for internet views of the uploaded content includes views and acclamations for said uploaded content and one or more of: posted comments by viewers; approval and disapproval indicia by viewers; links to the uploaded content by viewers; links from the uploaded content by viewers; and social network postings by viewers and processing by social network systems. The claim merely recites additional data parameters for determining the payment and does not add significantly more to integrate the judicial exception into a practical application.
These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-17, and 19-39 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich (U.S. Pub. No. 20090327057) in view of Bafia (U.S. Pub. No. 20110131098) in further view of Mays (U.S. Pub. No. 20070282893).
 Regarding claims 1 and 15, Redlich teaches:
A method of paying a content provider who supplies online content to a web-based server coupled to the internet (“and which enables a user to easily post his or her user generated content including text, electronic images or pictures, video, audio or other user created electronic content”, Paragraph 0005), said web-based server being operatively coupled to a payment processor computer and memory data storage (Shown in Figure 11), the method comprising (claim 1):
A method of paying a content provider who supplies online content to a web-based server coupled to the internet (“and which enables a user to easily post his or her user generated content including text, electronic images or pictures, video, audio or other user created electronic content”, Paragraph 0005), said web-based server being operatively coupled to a payment processor computer and memory data storage (Shown in Figure 11), the method comprising (claim 15):
registering users by obtaining a user's profile data and storing said user profile data in said memory (“user initially logs in”, Paragraphs 0033-0034 and shown in Table A);
obtaining content in digital from uploaded to said web-based server from said registered user as a content provider for the uploaded content (“the user uploads Content A, which is an electronic image or picture of a car, as functional block 14, uploads Content B, which is a video of a car at functional block 16, and uploads Content C, which is a picture from a concert and text (txt) describing the concert event at functional block 18. The user function 12 uploads each of these contents A, B, Cat different times.”, Paragraphs 0034-0035);
said web-based server publishing said uploaded content on the internet (“publishing engine”, Paragraph 0049);
monitoring views and acclamations for said uploaded content (“ad monitoring”, Paragraphs 0050-0051 and 0070);
prior to monitoring views and acclamations, initially monetizing said uploaded content related at least two revenue source fees from the group of revenue sources including advertising fees, sponsored ad fees, and user fees but not referral fees based upon content performance centric characteristics (“advertising fees”, “transaction fees”- see 0081, 0071 and see revenue share formula in 0051)
initially allocating (“revenue split”), to said content provider, portions of said revenue fees based upon first and second, but not third and fourth (“The revenue split is computed based upon a predetermined formula (which may be changed by the system operator in its discretion). The factors which may be accounted for in the formula include the quality and quantity of content provided by that particular user, [parameters 1 and 2], Paragraph 0051) 
(a) said first payment parameter is based upon content provider centric actions or characteristics […] (“The revenue split is computed based upon a predetermined formula (which may be changed by the system operator in its discretion). The factors which may be accounted for in the formula include the quality and quantity of content provided by that particular user, [parameters 1 and 2], Paragraph 0051) and external acts of uploading said content on third party sites (Paragraph 0088);
(b) said second payment parameter is based upon content centric actions or characteristics (“The factors which may be accounted for in the formula include the quality and quantity of content provided by that particular user”, Paragraph 0051);
 ( c) said third payment parameter is based upon said content performance centric characteristics (“The revenue split to the content provider preferably will be increased based upon the per page impression or views (pp impress).”, Paragraph 0051);
(d) said fourth payment parameter is based upon viewer centric actions or characteristics (for example “click throughs”, Paragraph 0051)
after publishing said uploaded content, allocating to said content provider, said portions of said revenue source fees based upon said first payment parameter and said second payment parameter (“The revenue split is computed based upon a predetermined formula (which may be changed by the system operator in its discretion). The factors which may be accounted for in the formula include the quality and quantity of content provided by that particular user, [parameters 1 and 2], Paragraph 0051)
paying said content provider for said uploaded content based upon the allocation of said revenue source fees (“distributes the revenues or banks the revenues fees for later distribution in accordance with contractual terms with the system operator.”, Paragraph 0051)
Redlich does not expressly disclose:
said first payment parameter is based upon content provider centric actions or characteristics including frequency over a predetermined time velocity and acceleration of uploading acts on said site and external acts of uploading said content on third party sites
initially, upon either obtaining said content or publishing said uploaded content, estimating a payment or a payment score based upon said first and second payment parameters;
upon request displaying the estimated payment or payment score to said content provider
However Bafia teaches:
initially, upon either obtaining said content or publishing said uploaded content, estimating a payment or a payment score based upon said first and second payment parameters; (“see commission determination”. Paragraph 0026);
upon request displaying the estimated payment or payment score to said content provider (See Figure 3 and Paragraph 0026)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the allocation of fees in Redlich to include including initially, upon either obtaining said content or publishing said uploaded content, estimating a payment or a payment score based upon said second payment parameter for content centric actions or characteristics; upon request displaying the estimated payment or payment score to said content provider, as taught in Bafia, in order to optimize the monetization of web traffic and create marketing relationships (abstract)
While Redlich teaches the frequency of postings on websites to include third party websites (par. 0088-89) to calculate the fees and Batia to further calculate the fees, the combination does not explicitly disclose:
said first payment parameter is based upon content provider centric actions or characteristics including frequency over a predetermined time velocity and acceleration of uploading acts on said site and external acts of uploading said content on third party sites
However Mays teaches:
said first payment parameter is based upon content provider centric actions or characteristics including frequency over a predetermined time velocity and acceleration of uploading acts on said site and external acts of uploading said content on third party sites (“on the number of video guide showings in which a specific video is used, the period of time over which particular content is used, the number of times certain content is accessed for a given route, advertisements rendered, click-throughs for advertisements, etc. Thus, for example, annotated videos of a busy intersection, which happens to be popular with travelers and/or subscribers who are creating routes, might receive substantial licensing revenues due to a high volume of access of those photographs by travelers who access such routes. A royalty, on the other hand, might have to be paid for each insertion in a guide, access by a user of a guide, etc. Ownership rights and/or copyrights to the provided content can be retained by the subscriber and/or transferred to the host. As another example, an advertiser might pay a larger advertising fee for an ad that accompanies one or more photographs of a highly popular intersection. Fees can be paid by subscribers, travelers, and/or advertisers, etc”, Paragraph 0089 and 0124).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fees of Redlich in view of Batia to include said first payment parameter is based upon content provider centric actions or characteristics including frequency over a predetermined time velocity and acceleration of uploading acts on said site and external acts of uploading said content on third party sites
Regarding claim 2, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said first, second, third and fourth payment parameters are respectively determined (“The revenue split is computed based upon a predetermined formula (which may be changed by the system operator in its discretion)”, Paragraph 0051) in conjunction with a corresponding temporal period or event (“notes that a new web page with new content has been published by the system server.”, Paragraph 0051).
Regarding claim 3, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein the corresponding temporal period or event is based upon one or more of a pre-content upload event, a content upload event, and a predetermined time period after the content upload event (“notes that a new web page with new content has been published by the system server.”, Paragraph 0051).
Regarding claims 5, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said first payment parameter is based upon one or more of: one or more content uploading metrics based upon content provider acts; geographic location data associated with said content provider or said uploaded content; one or more financial metrics based upon said uploaded content or other uploaded content provided by said content provider to said web-based server; one or more fame metrics for said content provider; and one or more content provider action metrics accounting for actions in connection with said web-based server (Paragraphs 0046, 0051, and see Table A)
Regarding claims 6, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said second payment parameter is determined before or when the uploaded content is published based upon one or more of: a quality and a quantity of said uploaded content; an acclaim metric for said uploaded content; a topic and content relevancy metric for said uploaded content; a temporal relevancy metric for said uploaded content; and, a geographic relevancy metric for said uploaded content (Paragraphs 0046, 0051, and see Table A).
Regarding claims 7, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said third payment parameter is determined after the uploaded content is published and is based upon performance of said uploaded content over predetermined time periods, and wherein the performance metrics account for internet views of the uploaded content (Paragraphs 0045 and 0051).
Regarding claims 8, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said fourth payment parameter is determined after the uploaded content is published and is based upon one or more of: one or more viewer identity metrics for viewers of the uploaded content; one or more temporal viewer metrics on the uploaded content; and, return viewer metrics for the uploaded content (Paragraphs 0088 and 0091).
Regarding claims 9, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
 wherein the monitoring of:
views and acclamations for said uploaded content includes one or more monitoring of: posted comments by others; approval and disapproval indicia; links to the uploaded content; links from the uploaded content; and social network postings and processing (“user-viewer comments” Shown in Figure 11) also see Figures 2 and 14 and Paragraph 0044
Regarding claim 10, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein paying said content provider said allocation of said revenue fees includes effecting the payment of money to said content provider through a banking system (“distributes the revenues or banks the revenues fees for later distribution in accordance with contractual terms with the system operator.”, Paragraph 0051)
Regarding claim 11, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said first, second, third and· fourth payment parameters are respectively determined (“The revenue split is computed based upon a predetermined formula (which may be changed by the system operator in its discretion)”, Paragraph 0051) in conjunction with a corresponding temporal period or event  (“notes that a new web page with new content has been published by the system server.”, Paragraph 0051);
said first payment parameter is determined based upon: 
content uploading metrics (“Upload content to site count Q-content (content count)(# uploads)”, Table A)
content provider acts (“Time on content page AA Time on page BB, etc.”, Table A) 
geographic location data associated with said content provider (“geographic relevancy data”, Paragraph 0046), 
geographic location data associated with said uploaded content (“geographic relevancy data”, Paragraph 0046) 
financial metrics associated with said uploaded content (“Total sales referral fees earned (list fees per content page)”, Table A), 
financial metrics associated with other uploaded content provided by said content provider to said web-based server (“Total sales referral fees earned (list fees per content page)”, Table A), 
fame metrics for said content provider (“ranking”, Paragraphs 0008 and 0046), 
and content provider action metrics accounting for actions in connection with said web-based server (“Current search history”, Historic search routes, System site visit count Q,  Upload content to site count Q-content (content count)(# uploads)”, Table A);
said second payment parameter is determined based upon: 
a quality of said uploaded content,  a quantity of said uploaded content (“The factors which may be accounted for in the formula include the quality and quantity of content provided by that particular user”, Paragraph 0051)
acclaim metrics for said uploaded content (“The overall ranking for content on a single published page is the aggregate of all individual QA rankings and the number of users commenting or rating the content is also calculated as a quantitative number.”, Paragraph 0046) 
topic and content relevancy metrics for said uploaded content (“relevancy engine”, Paragraphs 0047-0048 and 0067-0068),
 temporal relevancy metrics for said uploaded content (Paragraphs 0089 and 0091), 
and, geographic relevancy metrics for said uploaded content (“geographic relevancy data”, Paragraph 0046 and 0050), 
said third payment parameter is determined based upon 
performance metrics accounting for internet views of said uploaded content  (“click through rates”, Paragraph 0045 and 0051)over predetermined time periods (“periodic reports”, Paragraphs 0045 and 0091); 
 said fourth payment parameter is determined based upon:
 viewer identity metrics for viewers of the uploaded content (‘viewer interest”, Paragraphs 0064 and 0088),
 temporal viewer metrics on the uploaded content (Paragraph 0091), and, 
return viewer metrics for the uploaded content (“frequency of return to the published web page with the supplied content for each user visitor who returns to the published web page with the supplied content.”, Paragraph 0088)
Regarding claim 12, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein paying said content provider said allocation of said revenue fees includes effecting the payment of money to said content provider through a banking system (Paragraph 0051 and Figure 5)
Regarding claim 13, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein the monitoring of views and acclamations for said uploaded content includes one or more monitoring of: posted comments by others; approval and disapproval indicia; links to the uploaded content; links from the uploaded content; and social network postings and processing (“user-viewer comments” Shown in Figure 11 also see Figures 2 and 14 and Paragraph 0044.
Regarding claim 14, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said third payment parameter accounting for internet views of the uploaded content includes views and acclamations for said uploaded content and one or more of: posted comments by viewers; approval and disapproval indicia by viewers; links to the uploaded content by viewers; links from the uploaded content by viewers; and social network postings by viewers and processing by social network systems (“In a similar manner, if the comments supplied by user 2 are critical of the site, the user 2 comment quantity is incremented for user 2 but decremented on the content provider. Alternately, critical comments may not trigger a reduction. User 1 who posted the content A may have the critical count incremented.”, Paragraph 0046).
Regarding claim 16, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said first, second, and third payment parameters are respectively determined (“The revenue split is computed based upon a predetermined formula (which may be changed by the system operator in its discretion)”, Paragraph 0051) in conjunction with a corresponding temporal period or event (“notes that a new web page with new content has been published by the system server.”, Paragraph 0051).
Regarding claim 17, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein the corresponding temporal period or event is based upon one or more of a pre-content upload event, a content upload event, and a predetermined time period after the content upload event (“notes that a new web page with new content has been published by the system server.”, Paragraph 0051).
Regarding claim 19, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said first payment parameter is determined based upon one or more of: geographic location data associated with said content provider or said uploaded content; one or more financial metrics based upon said uploaded content or other uploaded content provided by said content provider to said web-based server; one or (Paragraphs 0046, 0051, and see Table A).
 Regarding claim 20, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said second payment parameter is determined before or when the uploaded content is published based upon one or more of: a quality and a quantity of said uploaded content; an acclaim metric for said uploaded content; a topic and content relevancy metric for said uploaded content; a temporal relevancy metric for said uploaded content; and, a geographic relevancy metric for said uploaded content (Paragraphs 0046, 0051, and see Table A).
Regarding claim 21, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said third payment parameter is determined after the uploaded content is published and is based upon one or more of: one or more viewer identity metrics for viewers of the uploaded content; one or more temporal viewer metrics on the uploaded content; and, return viewer metrics for the uploaded content (Paragraphs 0088 and 0091).
Regarding claim 22, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein the monitoring of views and acclamations for said uploaded content includes one or more monitoring of: posted comments by others; approval and disapproval indicia; links to the uploaded content; links from the uploaded content; and (“user-viewer comments” Shown in Figure 11 also see Figures 2 and 14 and Paragraph 0044.
Regarding claim 23, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein paying said content provider said allocation of said revenue fees includes effecting the payment of money to said content provider through a banking system (“distributes the revenues or banks the revenues fees for later distribution in accordance with contractual terms with the system operator.”, Paragraph 0051).
Regarding claim 24, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
Wherein said first, second, and third payment parameters are respectively determined (“The revenue split is computed based upon a predetermined formula (which may be changed by the system operator in its discretion)”, Paragraph 0051)  in conjunction with a corresponding temporal period or event (“notes that a new web page with new content has been published by the system server.”, Paragraph 0051);
said first payment parameter is determined based upon: 
content uploading metrics (“Upload content to site count Q-content (content count)(# uploads)”, Table A) 
content provider acts (“Time on content page AA Time on page BB, etc.”, Table A)
geographic location data associated with said content provider (“geographic relevancy data”, Paragraph 0046), 
geographic location data associated with said uploaded content (“geographic relevancy data”, Paragraph 0046) 
financial metrics associated with said uploaded content (“Total sales referral fees earned (list fees per content page)”, Table A), 
financial metrics associated with other uploaded content provided by said content provider to said web-based server (“Total sales referral fees earned (list fees per content page)”, Table A), 
fame metrics for said content provider (“ranking”, Paragraphs 0008 and 0046), 
and content provider action metrics accounting for actions in connection with said web-based server (“Current search history”, Historic search routes, System site visit count Q,  Upload content to site count Q-content (content count)(# uploads)”, Table A);
said second payment parameter is determined based upon: 
a quality of said uploaded content,  a quantity of said uploaded content (“The factors which may be accounted for in the formula include the quality and quantity of content provided by that particular user”, Paragraph 0051) 
acclaim metrics for said uploaded content (“The overall ranking for content on a single published page is the aggregate of all individual QA rankings and the number of users commenting or rating the content is also calculated as a quantitative number.”, Paragraph 0046) 
topic and content relevancy metrics for said uploaded content (“relevancy engine”, Paragraphs 0047-0048 and 0067-0068),
 temporal relevancy metrics for said uploaded content (Paragraphs 0089 and 0091), 
and, geographic relevancy metrics for said uploaded content (“geographic relevancy data”, Paragraph 0046 and 0050), 
said third payment parameter is determined based upon: 
viewer identity metrics for viewers of the uploaded content (‘viewer interest”, Paragraphs 0064 and 0088),
 temporal viewer metrics on the uploaded content (Paragraph 0091), and, 
return viewer metrics for the uploaded content (“frequency of return to the published web page with the supplied content for each user visitor who returns to the published web page with the supplied content.”, Paragraph 0088)
Regarding claim 25, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein paying said content provider said allocation of said revenue fees includes effecting the payment of money to said content provider through a banking system (“distributes the revenues or banks the revenues fees for later distribution in accordance with contractual terms with the system operator.”, Paragraph 0051)
Regarding claim 26, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein the monitoring of:
 views and acclamations for said uploaded content includes one or more monitoring of: posted comments by others;= approval and disapproval indicia; links to the uploaded content; links from the uploaded content; and social network postings and processing (“user-viewer comments” Shown in Figure 11) also see Figures 2 and 14 and Paragraph 0044)
Regarding claims 27, 32, and 39 Redlich teaches:
A payment processing system, having a payment processor and a memory data storage, for paying a content provider who supplies online content to a web-based server, said payment processing system and said web-based server coupled to the internet (“and which enables a user to easily post his or her user generated content including text, electronic images or pictures, video, audio or other user created electronic content”, Paragraph 0005), said web-based server being operatively coupled to a said payment processor and memory (Shown in Figure 11), the payment processing system comprising (claim 27):
A payment processing system with a payment processor (element 430 in Figure 11), a memory data storage, an internet or other electronic communications module which pays a content provider who supplies online content to a web-based server for the online content (“account program 410 handles and shares this revenue between various participants in the system”, Paragraph 0070)
A payment processing system, having a payment processor and a memory data storage, for paying a content provider who supplies online content to a web-based server, said payment processing system and said web-based server coupled to the internet (“and which enables a user to easily post his or her user generated content including text, electronic images or pictures, video, audio or other user created electronic content”, Paragraph 0005), said web-based server being operatively coupled to a said payment processor and memory (Shown in Figure 11), the payment processing system comprising (claim 39):
a compiler for registering users by obtaining a user's profile data and storing the same in said memory (“user initially logs in”, Paragraphs 0033-0034 and shown in Table A);
an uploader (“publishing engine”, Paragraph 0049) for delivering content in digital form to said web-based server on a site, said content being associated with said registered user who is then a content provider for said uploaded content (“the user uploads Content A, which is an electronic image or picture of a car, as functional block 14, uploads Content B, which is a video of a car at functional block 16, and uploads Content C, which is a picture from a concert and text (txt) describing the concert event at functional block 18. The user function 12 uploads each of these contents A, B, Cat different times.”, Paragraphs 0034-0035);
a tracking module monitoring views and acclamations for said uploaded content published on said web-based server (“ad monitoring”, Paragraphs 0050-0051 and 0070)
a revenue tracking module initially accounting for at least two revenue source fees from the group of revenue sources including advertising fees, sponsored ad fees, and user fees, but not referral fees (“advertising fees”, “transaction fees”- see 0081, 0071 and see revenue share formula in 0051);
means for initially determining an allocation, for said content provider, from said revenue source fees based upon payment parameters from the group of payment parameters including first and second, but not third and fourth payment parameters (“The revenue split is computed based upon a predetermined formula (which may be changed by the system operator in its discretion). The factors which may be accounted for in the formula include the quality and quantity of content provided by that particular user, [parameters 1 and 2], Paragraph 0051) wherein,
(a) said first payment parameter is based upon content provider centric actions or characteristics (for example the quality and quantity of content provided by that particular user, [parameters 1 and 2], Paragraph 0051), Paragraph 0051);
 (b) said second payment parameter is based upon content centric actions or characteristics (“The factors which may be accounted for in the formula include the quality and quantity of content provided by that particular user”, Paragraph 0051);
(c) said third payment parameter is based upon content performance centric characteristics (“The revenue split to the content provider preferably will be increased based upon the per page impression or views (pp impress).”, Paragraph 0051)
(d) said fourth payment parameter is based upon viewer centric actions or characteristics (for example “click throughs”, Paragraph 0051); and
a payment module paying said content provider for said uploaded content based upon the allocation of said revenue source fees (“distributes the revenues or banks the revenues fees for later distribution in accordance with contractual terms with the system operator.”, Paragraph 0051), 
said payment module coupled (“Payment Processor element 430, Figure 11) to said tracking module, said revenue tracking module (“accounting program module 410 carefully monitors the user-visitor interaction with content page 408. A tracking monitor is used.”, Paragraph 0070) and said means for initially determining allocation of allocating said revenue source fees, said payment module effecting the transfer of money for said uploaded content to said content provider (“Payment processor 430 enables the content provider user to withdraw earnings from account program 410.”)
While Redlich teaches the frequency of postings on websites to include third party websites (par. 0088-89) to calculate the fees, the reference does not explicitly disclose:
means for displaying upon request an estimated payment ot payment score to said content provider: and 
said first payment parameter is based upon content provider centric actions or characteristics including frequency over a predetermined time velocity and acceleration of uploading acts on said site and external acts of uploading said content on third party sites
However Bafia teaches:
means for displaying upon request an estimated payment ot payment score to said content provider: and (See Figure 3 and Paragraph 0026)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the allocation of fees in Redlich to include means for displaying upon request an estimated payment ot payment score to said content provider: and, as taught in Bafia, in order to optimize the monetization of web traffic and create marketing relationships (abstract)
While Redlich teaches the frequency of postings on websites to include third party websites (par. 0088-89) to calculate the fees, the reference does not explicitly disclose:
said first payment parameter is based upon content provider centric actions or characteristics including frequency over a predetermined time velocity and acceleration of uploading acts on said site and external acts of uploading said content on third party sites
However Mays teaches:
said first payment parameter is based upon content provider centric actions or characteristics including frequency over a predetermined time velocity and acceleration of uploading acts on said site and external acts of uploading said content on third party sites (“on the number of video guide showings in which a specific video is used, the period of time over which particular content is used, the number of times certain content is accessed for a given route, advertisements rendered, click-throughs for advertisements, etc. Thus, for example, annotated videos of a busy intersection, which happens to be popular with travelers and/or subscribers who are creating routes, might receive substantial licensing revenues due to a high volume of access of those photographs by travelers who access such routes. A royalty, on the other hand, might have to be paid for each insertion in a guide, access by a user of a guide, etc. Ownership rights and/or copyrights to the provided content can be retained by the subscriber and/or transferred to the host. As another example, an advertiser might pay a larger advertising fee for an ad that accompanies one or more photographs of a highly popular intersection. Fees can be paid by subscribers, travelers, and/or advertisers, etc”, Paragraph 0089 and 0124).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fees of Redlich to include said first payment parameter is based upon content provider centric actions or characteristics including frequency over a predetermined time velocity and acceleration of uploading acts on said site and external acts of uploading said content on third party sites, as taught in Mays, in order to compensate the owner of an image based on the interest in the image (par. 0089). 
Regarding claims 28 and 34 Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses:
wherein said first payment parameter is determined when the uploaded content is published based upon one or more of: one or more content uploading metrics based upon content provider acts; geographic location data associated with said content provider or said uploaded content; one or more financial metrics based upon said (Paragraphs 0046, 0051, and see Table A).
Regarding claims 29 and 35, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses: 
wherein said second payment parameter is determined before or when the uploaded content is published based upon one or more of: a quality and a quantity of said uploaded content; an acclaim metric for said uploaded content; a topic and content relevancy metric for said uploaded content; a temporal relevancy metric for said uploaded content; and, a geographic relevancy metric for said uploaded content (Paragraphs 0046, 0051, and see Table A).
Regarding claim 30, Redlich in view of Bafia in further view of Mays the limitations set forth above. Redlich further discloses:
wherein said third payment parameter is determined after the uploaded content is published and is based upon one or more of: a viewer identity metric for viewers of the uploaded content; a temporal viewer metric on the uploaded content; and, a return viewer metric for the uploaded content (Paragraphs 0088 and 0091).
Regarding claims 31 and 38, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses: wherein the monitoring of:
views and acclamations for said uploaded content includes one or more monitoring of: posted comments by others; approval and disapproval indicia; links to the (“user-viewer comments” Shown in Figure 11) also see Figures 2 and 14 and Paragraph 0044). 
Regarding claim 33, Redlich in view of Bafia in further view of Mays the limitations set forth above. Redlich further discloses:
wherein said means for determining the content provider's allocation is coupled to:
said compiler and uploader (“accounting program” element 410) for the processing of the first payment parameter, said compiler and uploader for the processing of the second payment parameter (“fee increased based on quality of content”, Paragraph 0051), the views and acclamations tracking module for the processing of the third payment parameter, said views and acclamations tracking module for the processing of the fourth payment parameter (“accounting program” element 410 and Paragraph 0070). 
Regarding claim 36, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. Redlich further discloses: 
wherein said third payment parameter is determined after the uploaded content is published and is based upon performance of said uploaded content over predetermined time periods, and wherein the performance metrics account for internet views of the uploaded content (Paragraphs 0045 and 0051).
Regarding claim 37, Redlich in view of Bafia in further view of Mays the limitations set forth above. Redlich further discloses: 
wherein said fourth payment parameter is determined after the uploaded content is published and is based upon one or more of: one or more viewer identity metrics for viewers of the uploaded content; one or more temporal viewer metrics on the uploaded content; and, return viewer metrics for the uploaded content (Paragraphs 0088 and 0091).
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich (U.S. Pub. No. 20090327057) in view of Bafia (U.S. Pub. No. 20110131098) in view of Mays (U.S. Pub. No. 20070067104) in further view of Krassner (U.S. Pub. No. 20070150353).
Regarding claim 4, Redlich in view of Bafia in further view of Mays teaches the limitations set forth above. 
Redlich further discloses:
wherein said first, second, third and fourth payment parameters are respectively determined (“The revenue split is computed based upon a predetermined formula (which may be changed by the system operator in its discretion)”, Paragraph 0051) in conjunction with a corresponding temporal period or event (“notes that a new web page with new content has been published by the system server.”, Paragraph 0051).
Redlich in view of Bafia in further view of Mays does not expressly disclose:
said first payment parameter determined when uploaded content is published; said second payment parameter determined either before or when the uploaded content is published; said third payment parameter determined after the uploaded content is published and for predetermined time periods after publication; and said fourth payment 
However Krassner teaches “The advertiser then selects a payment program for the ad via an ad placement options screen such as the sample screen depicted in FIG. 16. The options, as previously mentioned can include all varieties of payment, such as, without limitation, pay-per-click, payment of a specified fixed amount for a specified number of views, ad swapping, bartering, and other payment options”, (Paragraph 0102).
Therefore it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the invention to modify the calculation of the fees of Redlich in view of Batia in further view of Mays to set payment parameters at a plurality of different times since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Regarding claim 18, Redlich in view of Bafia in view of Mays teaches the limitations set forth above. 
Redlich further discloses:
wherein said first, second, and third payment parameters are respectively determined (“The revenue split is computed based upon a predetermined formula (which may be changed by the system operator in its discretion)”, Paragraph 0051) in conjunction with a corresponding temporal period or event (“notes that a new web page with new content has been published by the system server.”, Paragraph 0051).
Redlich in view of Bafia in view of Mays does not expressly disclose:
said first payment parameter determined when uploaded content is published; said second payment parameter determined either before or when the uploaded content is published; said third payment parameter determined after the uploaded content is published and for predetermined time periods after publication..
However Krassner teaches “The advertiser then selects a payment program for the ad via an ad placement options screen such as the sample screen depicted in FIG. 16. The options, as previously mentioned can include all varieties of payment, such as, without limitation, pay-per-click, payment of a specified fixed amount for a specified number of views, ad swapping, bartering, and other payment options”, (Paragraph 0102).
Therefore it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the invention to modify the calculation of the fees of Redlich in view of Batia in further view of Mays to set payment parameters at a plurality of different times since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive for the reasons set forth below.
Applicant’s Remarks directed to 35 USC 103 
With respect to the remarks directed to the new amended which teaches “user fees but not referral fees based on content performance centric characteristics”, the Examiner 
While the cited Redlich reference does teach referral fees, the revenue sources and revenue fee formula (0051- factors include advertisement fee and quality of content) in Redlich consider user fees (transaction fees, 0070) and advertising fees (fees paid by the advertiser pay for their ads that are displayed, 0081). Therefore, while Redlich teaches referral fees, as does the instant specification, Redlich teaches revenue sources not related to the referral fees based on content performance alone.

For these reasons the prior art rejection is maintained.  
Applicant’s Remarks directed to 35 USC 101
The rejection under 35 USC 101 has been updated in view of the claim amendments and the rejection remains. The remarks directed to the PTAB decisions are considered, but are not persuasive as they are not precedential decisions. The examiner maintains the claims amount to no more than a determination of fees for a content provider implemented in a computer environment. The computer environment is described at a high level or generality with nothing significantly more recited to integrate the judicial exception into a practical application. Therefore, the rejection under 35 USC 101 is maintained. 
Related Prior Art 
Smith (US 2007028293) teaches the payment of fees to an advertiser for the use of content and based on the content presented over a time (see Fig. 10). 
Bugenhagen (U.S. Pub. No. 20100023993) teaches the compensation to an advertiser or content provider based on content downloads and a percentage of revenue (par.121). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                            
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/22/2022